[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________          FILED
                                                     U.S. COURT OF APPEALS
                                  No. 09-13251         ELEVENTH CIRCUIT
                                                        JANUARY 27, 2010
                              Non-Argument Calendar
                                                            JOHN LEY
                            ________________________
                                                          ACTING CLERK

                        D. C. Docket No. 09-20279-CV-JLK

JOSEPH PAGE MESSIER,

                                                               Plaintiff-Appellant,

                                           versus

TIMOTHY ROBERT DEVINE,
U.S. Secret Service individually,
personally and in his official capacity,

                                                              Defendant-Appellee.

                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                  (January 27, 2010)

Before TJOFLAT, MARCUS and FAY, Circuit Judges.

PER CURIAM:
      Joseph Page Messier, a private individual proceeding pro se, appeals the

district court’s sua sponte dismissal of his complaint, brought pursuant to Bivens v.

Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971),

for failure to state a claim. The district court dismissed the complaint, finding that

Messier’s federal claims all were barred by either the applicable statute of

limitations or Heck v. Humphrey, 512 U.S. 477 (1994), and that the remaining

state law claims were due to be dismissed so that they could be adjudicated in state

court. On appeal, Messier has not addressed any of the district court’s reasons for

dismissal, but simply has reiterated his underlying substantive claims raised in his

complaint. After thorough review, we affirm.

      We review de novo a district court’s sua sponte dismissal for failure to state

a claim under 28 U.S.C. § 1915(e)(2)(B)(ii), and view the allegations in the

complaint as true. Hughes v. Lott, 350 F.3d 1157, 1159-60 (11th Cir. 2003).

Issues not briefed on appeal are deemed abandoned.            Access Now, Inc. v.

Southwest Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004). Further, a party

may not “incorporate by reference” arguments presented to the district court, but

must specifically and clearly identify the issues presented for review, with citations

to the authorities and portions of the record on which the appellant relies. Four




                                          2
Seasons Hotels & Resorts, B.V. v. Consorcio Barr S.A., 377 F.3d 1164, 1167 n.4

(11th Cir. 2004).

      On appeal, Messier has not argued that the district court erred by (1) finding

that his claims were barred by the statute of limitations or Heck, or (2) dismissing

his state law claims so that they could be adjudicated in state court.     Because

Messier does not address any of the district court’s reasons for dismissing his

complaint, he has abandoned any relevant argument on appeal.

      AFFIRMED.




                                         3